Appeal from a judgment of the Supreme Court, Broome County, entered upon a decision after a trial at Special Term, adjudging and declaring that the plaintiff insurance company had no obligation of defense or payment to the defendant Cochardo under the policy of automobile liability insurance issued to him and that the other defendants had no rights against the plaintiff under the policy. Judgment appealed from unanimously affirmed, without costs, upon the opinion of Judge McAvoy at Special Term (1 Misc 2d 1029). Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ.